DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022 has been entered.
Response to Amendment and Status of Claims
Applicant’s amendments to the Claims, filed January 6, 2022, are acknowledged. Claim 1 has been amended. Claims 1-12 are currently pending and considered in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and therefore dependent claims 2-5 and 10-12, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of only…iron-based ejection particles” cannot be found in the specification. Alternatively, the specification states wherein the ejection particles may include both metal-based and ceramic-based materials (see para. [0059). While Applicant shows support for iron-based particles, and particles comprising only d50 diameters of 1-20um (see Remarks, Pg. 7), it is not obvious from the specification that the ejection particles would be limited to only iron-based ejection particles. See further details below in response to arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 1-3, 5, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US 20030128903 A1) with evidence from Ushijima (US 20020090155 A1), and in view of Umemeto (“Formation of Nanocrystalline Structure in Steels by Air Blast Shot Peening”).
Regarding Claim 1, Yasuda discloses a method for surface treatment of a metal article (see Abstract; see para. [0007] and para. [0029]). Yasuda does not expressly disclose wherein the base metal has a hardness not greater than HV714, however Yasuda teaches wherein the crankshaft or crankpin to be shot peened is carbon steel (see para. [0031]) and wherein the bearing metal to be shot peened may be an aluminum alloy (see para. [0002]). One of ordinary skill in the art would recognize that a carbon steel suitable for a crankshaft and an aluminum alloy for the bearing member of such would comprise a hardness less than 714 HV (for example, see evidence from Ushijima, para. [0082] and para. [0083] wherein steel crankshaft has a hardness of 500 HV and aluminum bearing metal has a hardness of 100 HV).
Yasuda further discloses: 
ejecting only substantially spherical iron-based ejection particles having a median diameter d50 of from 1 um to 20 um (see para. [0025]; steel ball reads on substantially spherical iron-based ejection particle; while it is not disclosed that the diameter is a median diameter d50, it would have been obvious to one of ordinary skill in the art that a steel shot classified as having a diameter of, for example, 10um, would comprise a d50 within the claimed range; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).
Yasuda does not expressly disclose wherein the substantially spherical iron-based ejection particles comprise a falling time through still air which is an inverse of terminal velocity according to Stokes equation of not less than 10 sec/m. However, one of ordinary skill in the art would appreciate that the particle falling time would be that which is claimed because the ejection particle size and the ejection 
Yasuda further discloses ejecting the substantially spherical iron-based ejection particles against the metal article with a gas flow at an ejection pressure of from 0.05 MPa to 0.5 MPa (see Table 1 ejection pressures) and wherein the ejection of the ejection particles impart compressive residual stress to the surface of the metal article (see para. [0025]; one of ordinary skill in the art would appreciate that the shot peening produces compressive residual stress during the formation of the dimples).
While Yasuda does not expressly disclose ejecting the particles continuously along the surface of the metal article, it would have been obvious to one of ordinary skill in the art to do so in order provide the same surface treatment to the entire desired area which is to be a sliding portion, which would maximize wear resistance of the structure.
Yasuda does not expressly disclose wherein the ejection of the ejection particles form a nano-crystal structure layer continuously along a surface of the metal article in a zone to a prescribed depth from the surface of metal article by uniform micronization to nano-crystals having an average crystal grain diameter of not greater than 300 nm; however, the process (shot type and size, ejection pressure, base material) are the same as that which is claimed, and it would be obvious to one of ordinary skill in the art that the ejection of particles and invention disclosed by Yasuda result in the micronization and formation of the nano-crystal structure layer claimed.
Further, Umemoto discloses wherein shot blasting with steel shots (see Pg. 1488, Col. 2, Para. 2 disclosing air blast shot peening parameters) produces a nanocrystalline layer with extremely high hardness, and for which comprises nanocrystals with grain sizes less than 100nm (see Abstract; see Pg. 1488, Col. 1, Para. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a nano-crystal structure layer with nano-crystals having a diameter of 

	Regarding Claim 2, Yasuda is silent towards an ejection velocity of the ejection particles, and therefore does not disclose wherein the ejection of the particles is not less than 80 m/sec.
	Umemoto further discloses wherein the nanocrystalline layer was formed by ejecting the steel ejection particles at a velocity of 190 m/sec.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a velocity of 190m/sec, as taught by Umemoto, for the invention disclosed by Yasuda, with evidence by Ushijima, and Umemoto. One would be motivated to use this ejection particle velocity because it has been shown to successfully produce the nanocrystalline layer. Additionally, the claimed values are merely an optimum or workable range, and criticality has not been demonstrated. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Regarding Claims 3 and 10, Yasuda in view of Umemoto discloses wherein the material of the metal article is either aluminum or an aluminum alloy (see Yasuda, para. [0002]), and the crystal grain diameter of the nanocrystal structure layer is micronized to a crystal grain diameter of not greater than 100nm (see Umemoto, Pg. 1488, Col. 1, Para. 1).

Regarding Claims 5 and 12, Yasuda discloses wherein the metal article is a sliding member; 
at least a sliding portion of the sliding member is a region to a treatment region where the ejection of the ejection particles is performed (see Abstract); and
the ejection of the ejection particles is performed such that dimples having an equivalent diameter of from 1-18um and a depth of from 0.02-1.0um are formed on the treatment region (see para. [0024]; a diameter of 5um and a depth of 0.3um, for example, reads on the claimed limitations; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 
a projected surface area of the dimples occupies not less than 30% of a surface area of the treatment region (see para. [0024], 5-60% reads on the claimed limitations).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda, with evidence by Ushijima, and in view of Umemoto, as applied to Claim 1 and 2 above, respectively, and further in view of Miyasaka ’12 (cited by Applicant in IDS filed June 24, 2020, US 20120144890 A1) and Kennedy (“Micro shot blasting of machine tools for improving surface finish and reducing cutting forces in manufacturing”).
Regarding Claims 4 and 11, Yasuda discloses wherein the ejection of the ejection particles on the metal article is performed such that dimples having an equivalent diameter of from 1-18um and a depth of from 0.02-1.0um are formed on the treatment region (see para. [0024]; a diameter of 5um and a depth of 0.3um, for example, reads on the claimed limitations; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, I), and wherein
a projected surface area of the dimples occupies not less than 30% of a surface area of the treatment region (see para. [0024], 5-60% reads on the claimed limitations).
Yasuda teaches wherein this process of forming dimples by shot blasting improves wear resistance and antiseizure properties, particularly when using lubricant (see para. [0026]); however, Yasuda does not disclose wherein this method is specifically for a metal article which is a machining tool, and thus does not disclose wherein a treatment region of ejecting the ejection particles is performed on a cutting edge of the machining tool and the vicinity of the cutting-edge. 

Kennedy similarly discloses wherein shot peening is not only a very effective and reliable method to advance the fatigue life of standard components such as shafts, cams, and dynamic components in machinery, but also the life of cutting tips made of steel (see Abstract; see Pg. 203, Col. 2, Para. 1-2; see Pg. 204, Col. 1, Para. 1; one of ordinary skill in the art would appreciate that a cutting tool and a cutting tip would comprise a cutting edge). One of ordinary skill in the art would appreciate that the shot peening of Kennedy be applied to both the cutting edge and the vicinity of the cutting edge, such as the entire component, in order to maximize the fatigue life of the cutting tool.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the invention and method of Yasuda in view of Umemoto, for a machining tool and for the cutting edge and cutting edge vicinity thereof, as taught by Miyasaka ’12 and Kennedy. One would be motivated to do this because the structure of Yasuda is particularly suitable for a machine tool (see teaching above by Miyasaka ’12 and Kennedy) and also in order to create a machine tool with improved fatigue life (see teaching above by Kennedy).

Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US 20030128903 A1) in view of Waikar (“Fabrication and Characterization of Bulk Nanocrystalline Layer on the Aluminum 6061 Surface by Shot Peening (SP)”).
Regarding Claim 6, Yasuda discloses a metal article comprising: a base metal having a hardness not greater than HV714 (see para. [0002] wherein the bearing metal is an aluminum alloy, for which one of ordinary skill in the art would recognize would comprise a hardness less than 714 HV), and a compressive residual stress being imparted to the surface of the metal article (see para. [0025]; one of 
	Yasuda does not expressly disclose a nano-crystal structure layer without lamellar processing structure formed continuously along a surface of the metal article in a zone to a prescribed depth from the surface of metal article by uniform micronization to nano-crystals having an average crystal diameter of not greater than 300 nm. However, the process of Yasuda (shot type and size, ejection pressure, base material – see para. [0025] and Table 1) are the same as that which is claimed (see also Claim 1 above), and it would be obvious to one of ordinary skill in the art that the ejection of particles and invention disclosed by Yasuda result in the micronization and formation of the nano-crystal structure layer claimed.
	Furthermore, Waikar discloses a similar invention of shot blasting an aluminum alloy in order to form a nanocrystalline layer comprising 30-40nm and having improved hardness (see “Conclusions”) as well as generally improved mechanical properties such as strength, toughness, hardness and wear resistance (see “Introduction”). Walker discloses wherein the nanocrystalline layer is continuous and devoid of cracks (see “Microstructure”, Para. 1 describing nanocrystalline layer made with 50um shot; see also Fig. 2). One of ordinary skill in the art would appreciate the nanocrystalline layer produced from the by Waikar therefore comprises a structure which does not comprise a lamellar processing structure as described by the instant invention (see instant invention, Fig. 1 showing lamellar processing structure, for which is absent from that of Waikar Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have produced a nano-crystal structure layer without lamellar processing structure formed continuously along a surface of the metal article in a zone to a prescribed depth from the surface of the metal article by uniform micronization to nano-crystals having an average crystal diameter of not greater than 300 nm, as taught by Waikar, for the invention disclosed by Yasuda. One would be motivated to form this layer in order to have a layer of improved hardness, and to generally improve the mechanical properties such as strength, toughness, hardness and wear resistance of the component.

	Regarding Claim 7, Yasuda in view of Waikar disclose wherein the metal article is configured from either aluminum or an aluminum alloy (Yasuda, see para. [0002] wherein bearing metal is an 

Regarding Claim 9, Yasuda discloses wherein the metal article is a sliding member; 
at least a sliding portion of the sliding member is a region to a treatment region where the ejection of the ejection particles is performed (see Abstract); and
the ejection of the ejection particles is performed such that dimples having an equivalent diameter of from 1-18um and a depth of from 0.02-1.0um are formed on the treatment region (see para. [0024]; a diameter of 5um and a depth of 0.3um, for example, reads on the claimed limitations; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, I), and wherein
a projected surface area of the dimples occupies not less than 30% of a surface area of the treatment region (see para. [0024], 5-60% reads on the claimed limitations).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda in view of Waikar, as applied to Claim 6 above, and further in view of (Miyasaka ’12, cited by Applicant in IDS filed June 24, 2020, US 20120144890 A1) and Kennedy (“Micro shot blasting of machine tools for improving surface finish and reducing cutting forces in manufacturing”).
Regarding Claim 8, Yasuda discloses wherein the ejection of the ejection particles on the metal article is performed such that dimples having an equivalent diameter of from 1-18um and a depth of from 0.02-1.0um are formed on the treatment region (see para. [0024]; a diameter of 5um and a depth of 0.3um, for example, reads on the claimed limitations; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
a projected surface area of the dimples occupies not less than 30% of a surface area of the treatment region (see para. [0024], 5-60% reads on the claimed limitations).

Yasuda teaches wherein this process of forming dimples by shot blasting improves wear resistance and antiseizure properties, particularly when using lubricant (see para. [0026]); however, Yasuda does not disclose wherein this method specifically for a metal article which is a machining tool, and thus does not disclose wherein a treatment region of ejecting the ejection particles is performed on a cutting edge of the machining tool and the vicinity of the cutting-edge. 
Miyasaka ’12 discloses a similar invention and shot blasted structure (see Abstract; see para. [0036]; one of ordinary skill in the art would appreciate that a surface comprising a arithmetic average roughness (Ra) of 1um or less would comprise dimples at depths of 0.02-1.0um). Miyasaka ’12 teaches wherein this structure is not only beneficial for sliding members, but also for a metallic article which is a machining tool and also a cutting tool with a cutting edge (see para. [0002] and [0006]; one of ordinary skill in the art would appreciate that a cutting tool would have a cutting edge).
Kennedy similarly discloses wherein shot peening is not only a very effective and reliable method to advance the fatigue life of standard components such as shafts, cams, and dynamic components in machinery, but also the life of cutting tips made of steel (see Abstract; see Pg. 203, Col. 2, Para. 1-2; see Pg. 204, Col. 1, Para. 1; one of ordinary skill in the art would appreciate that a cutting tool and a cutting tip would comprise a cutting edge). One of ordinary skill in the art would appreciate that the shot peening of Kennedy be applied to both the cutting edge and the vicinity of the cutting edge, such as the entire component, in order to maximize the fatigue life of the cutting tool.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the invention and method of Yasuda in view of Waikar, for a machining tool and for the cutting edge and cutting edge vicinity thereof, as taught by Miyasaka ’12 and Kennedy. One would be motivated to do this because the structure of Yasuda is particularly suitable for a machine .


Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oguri (US 20090023014 A) in view of Billore (“Steel Shots Or Glass Beads: Making "The Right Choice" For Automotive Parts”) and Umemoto (“Formation of Nanocrystalline Structure in Steels by Air Blast Shot Peening”).
Regarding Claim 1, Oguri discloses a method for surface treatment of a metal article (see Abstract) made of a base metal having a hardness not greater than HV714 (see para. [0047]; one of ordinary skill in the art would appreciate that 7050-T7451 aluminum alloy would comprise a hardness less than 714 HV), the method comprising: 
ejecting only substantially spherical ejection particles (see para. [0040]) having a median diameter d50 of from 1 um to 20 um (see para. [0015], wherein the average particle size is the median diameter d50; see para. [0038]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).
Oguri further discloses wherein the ejection particles may be a hard metal (see para. [0037]), but Oguri does not expressly disclose wherein the ejection particles are iron-based ejection particles; however, Oguri teaches wherein it is well-known in the art to use steel shot beads (see para. [0054]).
Further, Billore teaches that steel ejection particles are advantageous in order to strengthen a component (see Pg. 77, para. 1), and increase fatigue life and reduce stress cracking (see Pg. 70, under “shot peening”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used steel ejection particles, as taught by Billore and Oguri, for the invention disclosed by Oguri. It would have been obvious to one of ordinary skill in the art to have used steel shot 
Oguri in view of Billore do not expressly disclose wherein the substantially spherical iron-based ejection particles comprise a falling time through still air which is an inverse of terminal velocity according to Stokes equation of not less than 10 sec/m. However, one of ordinary skill in the art would appreciate that the particle falling time would be that which is claimed because the ejection particle size and the ejection particle material is the same as the instant invention (see steel shot beads – see Billore and Oguri above; see instant specification para. [0063]). When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).
Oguri in view of Billore further disclose wherein the substantially spherical iron-based ejection particles are ejected against a metal article with a gas flow at an ejection pressure of from 0.05 MPa to 0.5 MPa (see para. [0039; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).
Oguri and Billore disclose ejecting the particles continuously along the surface of the metal article (see para. [0041]; one of ordinary skill in the art would appreciate that the blasting operation be performed to the entire area desired with the same parameters across said area, such that a uniform blasting is achieved) and wherein the ejection of the ejection particles impart compressive residual stress to the surface of the metal article (see para. [0042]).
Oguri and Billore do not expressly disclose wherein the ejection of the ejection particles form a nano-crystal structure layer continuously along a surface of the metal article in a zone to a prescribed depth from the surface of metal article by uniform micronization to nano-crystals having an average crystal grain diameter of not greater than 300 nm; however, the process (shot type and size, ejection pressure, base material) are the same as that which is claimed, and it would be obvious to one of ordinary skill in the art that the ejection of particles and invention disclosed by Oguri and Billore result in the micronization and formation of the nano-crystal structure layer claimed).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a nano-crystal structure layer with nano-crystals having a diameter of 300nm or less, such as 100nm or less, as taught by Umemoto, for the invention disclosed by Oguri and Billore, in order to form a metallic component with an extremely hard surface layer. 

	Regarding Claim 2, Oguri is silent towards an ejection velocity of the ejection particles, and therefore does not disclose wherein the ejection of the particles is not less than 80 m/sec.
	Umemoto further discloses wherein the nanocrystalline layer was formed by ejecting the steel ejection particles at a velocity of 190 m/sec.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a velocity of 190m/sec, as taught by Umemoto, for the invention disclosed by Oguri, Billore, and Umemoto. One would be motivated to use this ejection particle velocity because it has been shown to successfully produce the nanocrystalline layer. Additionally, the claimed values are merely an optimum or workable range, and criticality has not been demonstrated. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Regarding Claims 3 and 10, Oguri in view of Billore and Umemoto disclose wherein the material of the metal article is either aluminum or an aluminum alloy (Oguri, para. [0036]), and the crystal grain diameter of the nanocrystal structure layer is micronized to a crystal grain diameter of not greater than 100nm (see Umemoto, Pg. 1488, Col. 1, Para. 1).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Oguri (US 20030128903 A1) in view of Waikar (“Fabrication and Characterization of Bulk Nanocrystalline Layer on the Aluminum 6061 Surface by Shot Peening (SP)”).
	Regarding Claim 6, Oguri discloses a metal article comprising: a base metal having a hardness not greater than HV714 (see para. [0047]; one of ordinary skill in the art would appreciate that 7050-T7451 aluminum alloy would comprise a hardness less than 714 HV), and a compressive residual stress being imparted to the surface of the metal article (see para. [0042]).
	Oguri does not expressly disclose a nano-crystal structure layer without lamellar processing structure formed continuously along a surface of the metal article in a zone to a prescribed depth from the surface of metal article by uniform micronization to nano-crystals having an average crystal diameter of not greater than 300 nm.
Waikar discloses a similar invention of shot blasting an aluminum alloy in order to form a nanocrystalline layer comprising 30-40nm and having improved hardness (see “Conclusions”) as well as generally improved mechanical properties such as strength, toughness, hardness and wear resistance (see “Introduction”). Walker discloses wherein the nanocrystalline layer is continuous and devoid of cracks (see “Microstructure”, Para. 1 describing nanocrystalline layer made with 50um shot; see also Fig. 2). One of ordinary skill in the art would appreciate the nanocrystalline layer produced from the 50um shot therefore comprises a structure which does not comprise a lamellar processing structure as described by the instant invention, Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have produced a nano-crystal structure layer without lamellar processing structure formed continuously along a surface of the metal article in a zone to a prescribed depth from the surface of the metal article by uniform micronization to nano-crystals having an average crystal diameter of not greater than 300 nm, as taught by Waikar, for the invention disclosed by Oguri. One would be motivated to form this layer in order to have a layer of improved hardness, and to generally improve the mechanical properties such as strength, toughness, hardness and wear resistance of the component.



Response to Arguments
Applicant’s arguments, filed January 6, 2021, with respect to the rejection of Claim 1 rejected under 35 U.S.C. 103 over Miyasaka in view of Higo have been fully considered, and are persuasive in view of Applicant’s amendments to the claims further limiting the ejection particles. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yasuda with evidence by Ushijima, and in view of Umemoto, as detailed above, and also in view of Oguri in view of Billore, and Umemoto.
Applicant’s arguments towards Miyasaka as a primary reference are deemed moot in view of the new grounds of rejection.
Applicant argues that the newly amended feature limiting the ejection particles to only Fe-based particles is obvious from the instant specification (see Remarks, Pg. 8, last paragraph). However, a further explanation for how this obviousness for “only Fe-based ejection particles” is lacking adequate description by the specification.
Applicant argues that the nanocrystalline layer comprising nanocrystal grains of 300nm or less diameters are only produced by the claimed parameters, including that the ejection particles are only iron-based. It is unclear if Applicant is admitting that only the particular parameters of Table 4 achieves the claimed nanocrystalline layer. Examiner notes that the disclosure prior to Table 4 appears to insinuate that other parameters (such as ceramic ejection particles – see para. [0059]) would achieve the claimed nanocrystalline layer. Thus, it is not obvious from the specification that only these parameters, and therefore also only Fe-based ejection particles, would achieved the claimed features as alleged by Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/             Examiner, Art Unit 1735                                                                                                                                                                                           
/KEITH WALKER/             Supervisory Patent Examiner, Art Unit 1735